Case 13-50530-CSS   Doc 772-35   Filed 08/21/20   Page 1 of 12




 Exhibit 144
                  Case 13-50530-CSS             Doc 772-35        Filed 08/21/20        Page 2 of 12




 From: Michael Riggs <mriggs@Jackcooper.com>
 Sent: Sunday, December 18, 2011 8:49 PM
 To: Jschaffer@spectrumgp,com; Rich Ehrlich
 Cc; Theo Ciupitu; Bob Griffin; Rudy Bijleveld; 'Kirk Ferguson'
 Subject: Yucaipa/JC Term Sheet - CONFIDENTIAL
 Attachments: imageOOl.gif; Yucaipa Term Sheet (JCT Dec 15 2011) (2).doc


 Importance: High



 Jeff and Rich:

 We do NOT yet have a deal with Yucaipa. However they have agreed to continue discussions if i can "find a
 way to get all of the necessary consents to buy their debt". They are willing to "assist in some ways with
 diligence and HSR filings to facilitate a debt saie/trade", but Yucaipa is NOT willing to agree to a "full due
 diligence". They are simply not interested in exploring a typical M&A type transaction, by signing a term sheet
 with a number of diligence outs in the deal. Yucaipa has agreed to let us see certain contract terms in their
 primary contract with Ford, so we can build up our own set of projections (like we did in 2009 with Jack
 Cooper), They also understand the need for HSR work being done. And Ira was clear they do want to do a
 deal with me. He not only agreed to carry a significant part of the purchase price ($50 million) in Jack Cooper
 par-passu high yield bonds, he even agreed to withhold payment of that $50 million until AFTER Allied actually
 files for the 363 transaction, That is putting their money where their mouth is. A copy of the latest unsigned
 version of our proposal to Yucaipa is attached.

 So the next logical step is to see if we can agree to a bridge loan with you. Without a bridge loan this deal is
 dead. Ira is aware that i will be trying to work out that bridge loan with your two companies. So if you still want
 to meet on Tuesday in New York, despite the fact that we will not yet have any term sheet signed with Yucaipa,
 then I will still meet with you at 11AM eastern at Black Diamond's office on this Tuesday. Let me know.
 Perhaps you guys can help me develop a full game plan to get to the finish line ... along with providing the
 bridge financing,

 Theo will be sending you a revised bridge loan proposal by noon tomorrow. I want you to be prepared for what
 we believe it will take to get bondholder consents, so here are some of the high level changes we will need
 from you which differ from our iast LOI with you:

         1. Your total bridge loan might have to go from $100 million to $120 million, so we can also take out
            CIT for $20 million in cash. I hope to find out about CfT tomorrow. Right now I am not sure where it
            stands.


        2. Your 85 cent cash payment must be changed and now be into the same pari-passu form bonds as
            Yucaipa and our current bond holders, but at par We will put no cash down on this bridge loan.

        3. The remedy for default on your bridge loan will need to change. The only default remedy we can
            have in the new agreement with you is that the bridge loan will convert into our bonds - instead of
            the principal coming immediately due.

        4. You must be willing to give a binding commitment prior to the 363 filing because Yucaipa wants "no
            outs" when they sign the debt purchase agreement with them.

        5. The terms of the bridge loan should now be 6% interest-only for one year, and then if not taken out
            at the end of the year, the principal will convert to $1_70 million of our bonds,




Confidential |g ~UfC] • BDCM0000207
                     Case 13-50530-CSS              Doc 772-35          Filed 08/21/20         Page 3 of 12



 Theo will send you the revised bridge LOI tomorrow. I will be in New York any way tomorrow night. Let me
 know after you read it if you stili wish to meet on Tuesday. Thanks.

 Respectfully,

 T, Mike Riggs
 Chairman
 Jack Cooper Holdings Corp.



 Always striving to be the best...
 Cell 262-496-5440
 Email mriflfls(35iackcoopercom
 Website www.iackcooper.com



 From: Theo CiupJtu
 Sent: Thursday, December 15, 2011 1:59 PM
 To: Ira Tochner; Derex Walker
 Cc: Michael Rlggs
 Subject: Yucaipa/JC - revised Term Sheet
 Importance: High


 Regards,


 Theo A. Ciupitu
 Executive Vice President and General Counsel
 Jack Cooper Holdings Corp.
 Jack Cooper Transport Company/ Inc,
 tciupitu@jackcooper.com
 404-350-7934 (office)
 404-308-7803 (cell)


 IRS CIRCULAR 230 NOTICE: To ensure compliance with requirements imposed by the IRS, we inform you that any U.S. tax
 advice contained in this communication (or in any attachment) is not intended or written to be used/ and cannot be
 used, for the purpose of (i) avoiding penalties under the Internal Revenue Code or (ii) promoting/ marketing, or
 recommending to another party any transaction or matter addressed in this communication (or in any attachment).


 CONFIDENTIALITY NOTICE: This electronic mail transmission has been sent by a lawyer. It may contain information that
 is confidential/ privileged, proprietary, or otherwise legally exempt from disclosure. If you are not the intended recipient,
 you are hereby notified that you are not authorized to read, print, retain, copy, or disseminate this message, any part of
 it, or any attachments, if you have received this message in error, please delete this message and any attachments from
 your system without reading the content and notify the sender immediately of the inadvertent transmission. There is no
 intent on the part of the sender to waive any privilege, including the attorney-client privilege, that may attach to this
 communication. Thank you for your cooperation.




Confidential                                              BDCM0000208
           Case 13-50530-CSS           Doc 772-35       Filed 08/21/20       Page 4 of 12



                                                                  CONFIDENTIAL DRAFT -
                                                                  Jack Cooper Comments on 12/15/2011


                                 For Discussion Purposes Only

      TERM SHEET FOR ACQUIRING FIRST AND SECOND LIEN SECURED DEBT
        CLAIMS WITH RESPECT TO ALLIED SYSTEMS HOLDINGS, INC. AND
    CONSUMMATING 363 SALE UNDER CHAPTER 11 OF THE BANKRUPTCY CODE

  This term sheet (this "Term Shee.t") outlines the parties nonbindlng present intentions with
  respect to certain material terms of the following proposed transactions (the "Proposed
  Transactions^: (a) the purchase by Jack Cooper Transport Company, Inc. Ct Jack Cooper")
  through a designated affiliate ("JCT Affiliate'") of certain first and second lien secured debt
  claims (the "Purchased Debt") against Allied Systems Holdings, Inc. and its subsidiaries and
  other affiliates (collectively, AlUedT) (the Debt Purchase Transaction"); and (b) the purchase
  of substantially all of the assets and the assumption of designated liabilities of Allied through a
  sale under Section 363 of Title 11 of the United States Code (the "Bankruptcy Code") pursuant
  to.a credit bid of the first lien secured debt claims against Allied (the "363 Sale"), The terms and
  conditions summarized herein are provided for discussion purposes only, and are not enforceable
  or binding on any panics hereto, and do not contain all of the contemplated terms and conditions
  of the Proposed Transactions. In addition, the Term Sheet constitutes confidential settlement
  negotiations under Federal Rule of Evidence 408 (and comparable state law) and cannot be used
  in any proceeding for any purpose. The consummation of the Proposed Transactions shall be
  subject to, among other things, the negotiation and execution of definitive agreements that are
  mutually acceptable to Jack Cooper, Yucaipa (as hereinafter defined), and Allied and the
   satisfaction of customary and specific conditions precedent.



                             Debt Purchase Transaction Specific Terms


  Seller: . The Yucaipa Companies, LLC, Yucaipa American Alliance
                          Fund T, LP, Yucaipa American Alliance (Parallel) Fund I, LP,
                          and all other funds managed by or related to the foregoing
                                    entities and their general partners (collectively, "Yucaipa"),


  Buyer: JCT Affiliate

  Purchased Debt: 1. All claims held by Seller at closing under that certain
                             Amended and Restated First Lien Secured Super Priority
                                    Debtor-in-Possession and Exit Credit and Guaranty Agreement,
                                    dated May 15, 2007, by and among, inter alia, Allied Systems
                                    Holdings, Inc. (f/k/a Allied Holdings, Inc.) and Allied Systems,
                                    Ltd. (L.P.) (collectively, the "Allied Borrowers"), certain
                                    subsidiaries of Allied Borrowers as guarantors (the "Allied
                                    Guarantors"), the Lenders parLy thereto from time to time, and
                                    The CIT Group/Business Credit, Inc. f'CIT'\ as administrative
                                    and collateral agent (as amended and modified, the "First Lien
                                    Credit Agreement ).




Confidential                                   BDCM0000209
                       Case 13-50530-CSS      Doc 772-35        Filed 08/21/20      Page 5 of 12




                                           2. All claims held by Seller at closing under that certain Second
                                           Lien Secured Super Priority Debtor-in-Possession and Exit.
                                           Credit and Guaranty Agreement, dated May 15, 2007, by and
                                           among, inter al_[a, the Allied Borrowers, the Allied Guarantors,
                                           and Goldman Sachs Credit Partners, L.P., as sole lead arranger,
                                           sole book runner, and sole lead administrative agent (as
                                           amended and modified, the "Second Lien Credit Asreement";
                                           and, together with the First Lien Credit Agreement, the "Credit
                                           Aerecmcnts")


               Amouutof Purchased Debt:    "1. First Lien Credit Agreement term loans - approximately
                                           [$114,700,000] of principal, plus all accrued and unpaid
                                           interest, fees, charges, and expenses.


                                           2. First Lien Credit Agreement synthetic letter of credit usage
                                           loans- approximately [$20,100,000] of principal, plus all
                                           accrued and unpaid interest, fees, charges, and expenses.


                                           3. Second Lien Credit Agreement term loans - approximately
                                           [$20,000,000] of principal, plus all accrued and unpaid interest,
                                           fees, charges, and expenses.


               Purchased Debt Purchase     1, First Lien Credit Agreement claims - $150 million for good
               Price:                      and valuable consideration paid.


                                           2. Second Lien Credit Agreement claims " $1.00 for good and
                                           valuable consideration paid.

               Form of Purchase:           Direct assignment by Seller to Buyer.


               Documentation:              Mutually acceptable to Buyer and Seller, but to be based on
                                            distressed trade" form documents published by The Loan
                                           Syndications and Trading Association, as amended or modified
                                           to accommodate the Debt Purchase Transaction.


                                           [Note To Yucaipa; Forms can be found on the LSTA website.]

               Closine Date:               TBD

               Assignment Fee under the    Would be shared equally between Buyer and Seller, unless
               Credit Aiireements:         waived by CIT.

               Payment of Purchased Debt   1. $100 million of Purchased Debt Purchase Price paid in cash
               Purchase Price:             at closing.




               2-




Confidential                                                                                                 BDCM0000210
                       Case 13-50530-CSS    Doc 772-35       Filed 08/21/20       Page 6 of 12




                                         2. $50 million balance olPurchased Debt Purchase Price to be
                                         paid in form of notes issued as part ofa"tack-on" financing
                                         under Jack Cooper's 12 3A°/o Senior Secured Notes Due 2015;
                                         provided, however, such notes would only be issued and
                                         delivered if and upon Allied's filing of its bankruptcy cases in
                                         the Bankmptcy Court in connection with the 363 Sale.

                                         [Note to Yucaipa: Jack Cooper \voidd provide material
                                         docwmnts related to its corporate bonds upon Yucaipa ssgmng
                                         a mutually acceptable confidentiality agreement and Jack
                                         Cooper comp/etmg its dve diligence described m item 1 of the
                                         immediately succeeding parags'aph.j


               Conditions Precedent to   1. Allied and/or Yucaipa to provide to Jack Cooper the
               Signing Definitive        following due diligence items (after Jack Cooper enters into a
               Agreements for Debt       mutually acceptable confidentiality agreement):
               Purchase Transaction:
                                            (a) Full and complete copies ofa11 documents relating to the
                                                 Credit Agreements (collectively, the "Loan
                                                Documents ) including, but not limited to, those
                                                 documents set forth on Schedule 1 attached hereto.


                                            (b) Corporate structure charts and summary of shareholders
                                                 and their ownership.


                                            (c) Summary of certain material terms (to be agreed) of
                                                Ford contract, including, without limitation, revenue
                                                 provisions, bankruptcy provisions, and evidence of the
                                                 contract being a "no cut" contract.


                                            (d) Access to a third-party due diligence consulting firm to
                                                allow such firm to confirm (after such third-party
                                                 consulting firm has entered into a mutually acceptable
                                                confidentiality agreement) sustainable annual EBITDA
                                                in excess of $40 million.

                                            (e) The most current appraisals and/or listings regarding the
                                                 rigs and real estate owned by Allied to allow Jack
                                                 Cooper to confirm: (i) numbers and locations of such
                                                 rigs and real estate; (ii) the age of such rigs and general
                                                 condition of such real estate; (iii) that Allied has clear
                                                 title to such rigs and real estate; and (iv) that such rigs
                                                 and real estate are not encumbered by claims (such as
                                                 financing liens, operating or capital lease claims, and
                                                mortgages), other than collateral interests granted
                                                pursuant to the Credit Agreements.




Confidential                                                                                                BDCM0000211
                       Case 13-50530-CSS    Doc 772-35        Filed 08/21/20       Page 7 of 12




                                             (f) The lease agreements regarding the rigs and real estate
                                                  leased by Allied to allow Jack Cooper to confirm tlne
                                                 lease terms of such rigs and real estate.


                                         2. Jack Cooper completing Its review and due diligence of the
                                         items listed in item 1 above within twenty (20) days of receipt
                                         thereof from Allied and/or Yucalpa.

                                         3, As of the Closing Date, Allied shall have the following:

                                                 (a) average cash book balance of not less than
                                                     $4,000,000 over a 10 day period prior to closing;
                                                 (b) average accounts receivable, net ofcontras, of not
                                                      less than $9,000,000 over a ten day period prior to
                                                      closing; and
                                                 (c) [owned rigs of not less than 2,500, and all such rigs
                                                     (i) shall be in good operating condition and in a state
                                                    of good maintenance and repair, ordinary wear and
                                                    tear accepted, and (ii) shall conform to all laws
                                                    applicable thereto,]

                                                    [NOTE TO JCT; REMAINS SUBJECT TO
                                                    ALLIED REVEEW/COMFIRMATION]

               Conditions Precedent to   1. The Loan Documents being amended, as necessary, to
               Closing Debt Purchase     provide that Buyer may acquire claims under the Loan
               Transaction:              Documents as an "Eligible Assignee" and become the
                                         "Requisite Lender" with all rights associated therewith,
                                         including, but not limited to, the right to vote its acquired
                                         claims and to direct that actions be undertaken as may be
                                         allowed pursuant to the Loan Documents.


                                         HNote To Yucaipa: Our understanding is that Eligible Assignee
                                         is defined as follows under the First Lien Credit Agreement:
                                         "EHgible Assignee means (i) cwy Lender, any Affiliate of any
                                         Lender and any Related Fwid [J, and (ii) cmy commercial hank,
                                         msm'ance company, mvest.menf, or miffna! fimd or other entity
                                         that is an "accr edited mveslor " (as defmed m Regulation D
                                         zmder the Securities Act) aml^hich extends credit or buys
                                         hfins; provided, neither Borrowers nor afiy of then'
                                         Subssdiaries shall he cm El'sgible Assigj-iee." [Emphasis added.]
                                         Jack Cooper is not in the business of extending credit or buying
                                         loans (contract construction rules would suggest an Eligible
                                         Assignee would have to be In the business of extending credit or
                                         buying loans because of the preceding examples of commercial




               4-




Confidential                                                                                               BDCM0000212
        Case 13-50530-CSS   Doc 772-35       Filed 08/21/20        Page 8 of 12




                        bank, investment fimd, etc.]


                        2. All commitments to make advances or issue new letters of
                        credit under the First Lien Credit Agreement would be
                        terminated.


                        [NOTE TO JCT: ALLIED TO CONFIRM IF DONE.]

                        3. Proof of Yucaipa, Allied, and CIT delivering evidence of
                        releases of certain claims against each other in that certain
                        lawsuit styled ^Allied Systems Holdmgs, Inc., Yucaipa
                        American All'/ance F-imdJ., U} ai'idYzicaipa Amenccm AHkmce
                        (Parallel) Fund I, LP vs. The CIT Group/Buswess Credit, Inc.,
                        hi the Superior Court ofhuhon County, Georgia, Case No.
                        20Q9CF177574 (J. Goger).

                        4. As of the Closing Date: (a) the total outstanding principal
                        amount under the First Lien Credit Agreement would not
                        exceed $[265,000,000] less the amount of any commitments
                        that have been terminated before the Closing Date; (b) the total
                        outstanding principal amount under the Second Lien Credit
                        Agreement would not exceed $[30,000,000]; and (iii) Yucaipa
                        would hold a majority of the voting shares of Allied and would
                        have the power to elect the majority of the members of the
                        Board of Directors of Allied.

                        5. Allied to provide to Jack Cooper's third-party consulting firm
                        the following due diligence items (after such third-party
                        consulting firm has entered into a mutually acceptable
                        confidentiality agreement): (a) estimated current run-rate
                        revenues and terminal contribution margins by terminal based
                        on current customer contracts; (b) detail on all major current
                        traffic lanes, including, without limitation, load factor, average
                        trip distance, destinations, annual unit volume and mileage for
                        each origin to destination, and size/type and number of units
                        delivered at each destination; and (c) copies of all Appendices
                        to the Ford customer contract showing fixed and variable rates
                        for each origin to destination delivery.


                        6. Jack Cooper to obtain the consent of its lenders and investors
                        to consummate the Proposed Transactions.


                        7. All necessary consents and approvals from governmental
                        and regulatory bodies, if any, have been obtained.


                        8. The Administrative Agent under the FirsL Lien Credit.




   5-




Confidential                       BDCM0000213
                       Case 13-50530-CSS       Doc 772-35        Filed 08/21/20       Page 9 of 12




                                            Agreement is not contesting that the Seller represents Requisite
                                            Lenders and Buyer will be an Eligible Assignee and will
                                            represent. Requisite Lenders under the First Lien Credit
                                            Agreement.


                                            9. Settlement and dismissal with prejudice of all claims and
                                            counterclaims in that certain lawsuit styled as Allied Systems
                                            Holdings, Inc. v. T. Michael Rfggs, IEP Carhaul LLC, Jack
                                            Cooper Transport Company, Inc., and Active Carhavl
                                            Acqznsiiion, Inc. v, TJie Yncaipa Companies, I.LC and Mark J.
                                            Gendregske\ in the Superior Court ofCobb County, Georgia,
                                            Civil Action File No. CV-09-1-10536-48.


                                            10. Yucaipa (in its capacity as equity holder) and Allied would
                                            enter into one or more cooperation and support agreements with
                                            respect- lo the Allied bankruptcy filings and the 363 Sale as
                                            further described below (the "Cooperation Agreements").

               Restriction on Piirchasins   Yucalpa would agree to not purchase any notes under Jack
               Jack Cooper Bonds:           Cooper's 12 3A% Senior Secured Notes Due 2015 for two (2)
                                            years after, the closing, unless they trade below a certain
                                            threshold to be agreed.


               Restrictive Covenants:       Yucaipa would agree to a three (3)-year restrictive covenant
                                            covering the provision of car haul delivery, brokerage, and
                                            related services (to be agreed) in the United States, Canada, and
                                            Mexico providing for (a) non-compefcition, (b) non-soUcitation
                                            of customers, vendors, and senior employees, and (c) mutual
                                            confidentiality and mutual non-disparagement restrictions - in
                                            each case subject to customary exceptions to be agreed upon,


               Consent to Acquisition:      In its capacity as a holder of notes under Jack Cooper's 12 3/4%
                                            Senior Secured Notes Due 2015, Yucaipa would agree, through
                                            December 31, 2012, to vote its notes in favor of any acquisition
                                            of Allied whether pursuant to a Section 363 Sale or otherwise.

                                            [Note To Yiicaipa; To Be Discussed.]


                                               363 Sale Specific Terms

               Structure of 363 Sale:       Buyer anticipates purchasing substantially all of the assets of
                                            Allied, free and clear of all liens, claims, and other
                                            encumbrances, pursuant to a sale under Section 363 of the
                                            Bankruptcy Code (the "Bankruptcy Process"), Tn addition,
                                            Buyer would expect to have Allied assume and assign certain
                                            customer contracts, supply agreements, leases, license




               6-




Confidential                                                                                                  BDCM0000214
                       Case 13-50530-CSS     Doc 772-35        Filed 08/21/20       Page 10 of 12




                                          agreements, and other executory contracts, which executory
                                          contracts would be designated by Buyer in its sole and absolute
                                          discretion. Except as specifically agreed upon and designated
                                          by Buyer In the Cooperation Agreements that would be
                                          executed by Yucaipa, Allied, and Buyer, Buyer would not
                                          assume or otherwise be responsible for any indebtedness, trade
                                          payables, or other liabilities or obligations of Allied or its
                                          bankruptcy estate whatsoever, contingent or otherwise.


               363 Sale Purchase Price:   Credit bid of all claims against Allied under the First Lien
                                          Credit Agreement,


               Signing and Closins 363    The Cooperation Agreements among Yucaipa, Allied, and
               Sale:                      Buyer would be signed simultaneous with the closing of the
                                          Debt Purchase Transaction.


                                          The Bankruptcy Process would be expected to take no longer
                                          than ninety (90) days, subject to any delays occasioned by the
                                          Bankruptcy Court's calendar.


               Bankruptcy Filings:        Within thirty (30) days of the closing date of the Debt Purchase
                                           Transaction, Allied would file its bankruptcy cases in the
                                          Bankruptcy Court. Allied would file, on the same date as the
                                           date of the bankruptcy filings, a motion and form of order, both
                                          in form and substance acceptable to Buyer in its sole and
                                           absolute discretion, seeking approval of the 363 Sale, a
                                           customary break-up fee, and certain other bid protections,
                                           including, but not limited to, a minimum overbid and minimum
                                           bidding increments, acceptable to Buyer in its sole and absolute
                                           discretion (collectively, the "Bid Protections"), pursuant to
                                           Section 363 of the Bankruptcy Code. Pursuant to the
                                           Cooperation Agreements, Allied and Yucaipa would use their
                                           best efforts to promptly obtain approval by the Bankruptcy
                                           Court of the Bid Protections and the 363 Sale.

               Conditions Precedent to         1. Negotiation and execution of the Cooperation
               Closing 363 Sate:                  Agreements with and by Yucaipa and Allied, which
                                                  agreements would include, among other things, the
                                                  terms described in the "Bankruptcy Filings" paragraph
                                                  above and mutually acceptable "milestones" to
                                                  implement the Bankruptcy Process.


                                              2. The entry of a final non-appealable order of the
                                                  Bankruptcy Court approving the 363 Sale in a form
                                                  acceptable to Buyer in Its sole and absolute discretion
                                                  and to be aLlached to the Cooperation Agreements.




               7-




Confidential                                                                                                BDCM0000215
         Case 13-50530-CSS        Doc 772-35        Filed 08/21/20       Page 11 of 12




                                       General Terms


  Transaction Costs: Each party shall be responsible for its own individual costs and
                               expenses, specifically including costs and expenses of legal
                               counsel and other advisors, to negotiate, document, and
                               implement the Proposed Transactions.


  Nonbindine Provisions: Each party acknowledges and agrees that the provisions of this
                              Term Sheet do not create or constitute any legally binding
                               obligations among the parties. The parties do not intend to be
                               bound by the provisions of this Term Sheet, and no party shall
                               have any liability to the other parties hereto with respect to the
                               terms of this Term Sheet. No party may reasonably rely on any
                               promises inconsistent with this paragraph.




Confidential                              BDCM0000216
            Case 13-50530-CSS          Doc 772-35             Filed 08/21/20   Page 12 of 12




                                              Schedule 1

                                       List of Loan Documents


        1. First Lien Credit Agreement Documents (all as amended and restated, including all
              amendments and restatements thereto)


                  Credit Agreement
                  Pledge and Security Agreement
                  Intellectual Property Security Agreements
                  Notes
                  Mortgages
                  Guaranties
                  Tntercreditor Agreements
                  Canadian Pledge and Security Agreement
                  Affirmation Agreement
                  Any and all waiver letters or agreements
                  Any and all forbearance agreements
                  Evidence of the right of Requisite Lenders to accelerate the obligations under the
                  First. Lien Credit Agreement



        2, Second Lien Credit Agreement Documents (all as amended and restated, including all
               amendments and restatements thereto)


                  Credit Agreement
                  Pledge and Security Agreement
                  Intellectual Property Security Agreements
                  Notes
                  Mortgages
                  Guaranties
                  Tntercreditor Agreements
                  Canadian Pledge and Security Agreement
                  Affirmation Agreement
                  Any and all waiver letters or agreements
                  Any and all forbearance agreements




                                                 * ^;;; ^ ^




   9-




Confidential                                     BDCM0000217
